DETAILED ACTION                                                                                                                                     
     
                                                     Election/Restriction
1.     Restriction to one of the following inventions is required under 35 U.S.C. 
 121:
              I.       Group I, Claims 1-15 and 21-24, drawn to a flat panel device, 
                     classified in H01L 27/3216-27/3276.
             II.     Group II, Claims 16-20, drawn to a method, classified in H01L                    
                      51/5206-51/5221.
2.    The inventions are distinct, each from the other because of the following reasons:
3.      Inventions I and II are related as method of making and product made.  
The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make other and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, an apparatus in group I can be fabricated with different method other than the method steps recited in group II or vice versa or transmitting current from the power circuit through the via to the power line; transmitting current from the power line to the pixel circuit; and causing, by the pixel circuit, the self-emitting device to emit light in group II does not require in group I/
4.     Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by either different classification, restriction for examination purposes as indicated is proper.
If Applicants elected Group I) (Claims 1-15 and 21-24), this Group contains claims directed to the following patentably distinct species of the claimed invention:
         I.   Species I, Claims 1-15, Figs. 1-7.
         II.  Species II, Claims 21-24, Fig. 8.
         The species are independent or distinct because Species I and Species II differ from each other by the variations in a flat panel device such that a power circuit; at least one pixel circuits, at least one of the pixel circuits coupled to a self- emitting device; and at least one power line electrically coupled to the at least one pixel circuit, the at least one power line also electrically coupled to the power circuit by at least one via traveling through the substrate as cited in Species I does not require in Species II and at least an anode line, at least a cathode line; an OLED stack, which is electrically coupled to the at least anode and cathode lines; and a driver circuitry electrically coupled to the at least an anode line and the at least cathode line through a plurality of vias as cited in Species II does not require in Species I.
         In addition, these species are not obvious variants of each other based on the current record.
       Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none claim is generic.

[Times New Roman font/0xA0][Times New Roman font/0xA0][Times New Roman font/0xA0][Times New Roman font/0xA0][Times New Roman font/0xA0]the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
[Times New Roman font/0xA0][Times New Roman font/0xA0][Times New Roman font/0xA0][Times New Roman font/0xA0][Times New Roman font/0xA0]The species or grouping of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
[Times New Roman font/0xA0][Times New Roman font/0xA0][Times New Roman font/0xA0][Times New Roman font/0xA0][Times New Roman font/0xA0]The species or grouping of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
           However, the issues of species I and species II claims are divergent.
Furthermore, there may be some overlap in the searches of the two groups, but there is no reason to believe that the searches would be identical. Therefore, based on the additional work involved in searching and examination of the two inventions together, restriction of distinct inventions is clearly proper.

7.     Any inquiry concerning this communication or earlier communication from the examiner should be direct to Phuc T. Dang whose telephone number (571) 272-1776.  The examiner can normally be reached on Monday through Friday from 8.00am to 5.00pm.
/PHUC T DANG/Primary Examiner, Art Unit 2892